PER Curiam, This is a motion to advance and affirm this case as a delay case. The only question in the case is whether the decree is in conformity to the mandate of this court. The record has been • carefully looked into, and the decree found to be in strict accord with the mandate and opinion of the court, and there is nothing new for consideration. Ordinarily, this would stamp this case as a delay case, and it should be advanced1 and affirmed, and under the practice in such cases the ten per cent, penalty would be added. But it is evident from the record that the appellant has brought this case here in order to seek a writ of error -to the Supreme Court of the United States. It will be with the Chief Justice to -decide whether there is a -Federal question herein; but when a case is manifestly brought here in good faith to obtain a review in the Federal Supreme Court, although there is nothing in it for this court to consider, yet such object prevents it being the class of cases where the penalty should be inflicted. The cause is advanced, and judgment affirmed.